DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on April 19, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a control device, comprising: a pressure acquisition unit, a reverse rotation control unit, a compensation amount calculation unit, and a compensation processing unit.  The limitation of “a pressure acquisition unit configured to acquire a resin pressure inside the cylinder”, under its broadest reasonable interpretation, is a data gathering step.  The limitation of “a reverse rotation control unit configured to cause the 15screw to be rotated in reverse based on a predetermined reverse rotation condition”, under its broadest reasonable interpretation, is a data gathering/relaying step.  The limitations of “a compensation amount calculation unit configured to 20calculate a compensation amount to be made with respect to the reverse rotation condition, based on the resin pressure inside the cylinder acquired by the pressure acquisition unit when the reverse rotation of the screw is stopped, and a predetermined compensation function”; and “25a compensation processing unit configured to compensate the reverse rotation condition based on the compensation amount calculated by the compensation amount calculation unit.”, under their broadest reasonable interpretations, are mathematical calculations, and nothing in the claim element precludes the step from practically being performed in the mind.  
From these elements, a judicial exception is not integrated into a practical application. The claim only recites an injection molding machine, including its cylinder and screw, at a high-level of generality.  The claim is not directed to these physical components, but to the control device.  This amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Claims 2-7 are rejected under 35 U.S.C. 101 because they are dependent to claim 1; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.
	Claim 2 is drawn to a function of the controller using mathematical calculations or formula.
	Claims 3-6 are drawn to computer storage and mathematical calculations.
	Claim 7 is drawn to a display control unit, configured to display a parameter value on a display unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiraoki (US6340439B1).
With respect to claim 1, the prior art of Hiraoki teaches a control device for an injection molding machine including a cylinder into which a resin is supplied [Col. 3, lines 1-7], a 5screw configured to move forward and rearward and rotate inside the cylinder [Col. 3, lines 7-9; Col 3, lines 27-31], the injection molding machine being configured to perform a metering of the resin while the resin is being melted inside the cylinder [Col. 3, lines 5-12], and by causing the screw to be moved rearward to a predetermined metering 10position while being forwardly rotated (Figs. 4A-4B; [Col. 6, lines 41-43]).  
Hiraoki teaches the control device comprising: a pressure acquisition unit, called the “pressure feedback loop control subsystem C2”, configured to acquire a resin pressure inside the cylinder [Col. 7, lines 18-23, Col. 8, lines 60-67]; and a reverse rotation control unit configured to cause the 15screw to be rotated in reverse based on a predetermined reverse rotation condition so as to reduce the resin pressure, after moving the screw rearward to the metering position [Col. 9, lines 30-39]. 
Hiraoki teaches the “command setting section” (Fig. 5, item 40), along with switches (Fig. 5, items SW1, SW2), subtracters (Fig. 5, items 41, 42), and compensators (Fig. 5, items 46, 47) of the controller act as a “compensation amount calculation unit”,  and are configured to 20calculate a compensation amount to be made with respect to the reverse rotation condition, based on the resin pressure inside the cylinder acquired by the pressure acquisition unit when the reverse rotation of the screw is stopped [Col. 10, line 8-17], and a predetermined compensation function which determines the final metered screw position [Col. 9, lines 39-46]; and 25a compensation processing unit configured to compensate the reverse rotation condition based on the compensation amount calculated by the compensation amount calculation unit [Col. 9, line 30 – Col. 10, line 7].  

With respect to claim 5, Hiraoki teaches the reverse rotation - 39 -condition specifies a rotational speed of the screw, and a time for which the screw rotates [Col. 2, lines 58-67].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US6340439B1), as set forth above in the rejection of claim 1.
With respect to claim 2, Hiraoka teaches a control device for an injection molding machine comprising a compensation amount calculation unit.
Hiraoka is silent on the compensation function is a polynomial function or a rational function.
However, polynomial and rational functions are common.  A rational function can be any function other than an irrational function (which contains a radical sign).
It would be obvious to try applying polynomial or rational functions in compensation calculations from a finite number of identified, predictable choices of functions.  See MPEP 2143(I)(E).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US6340439B1), as set forth above in the rejection of claim 1, and further in view of Shiozawa (US20080065343A1).
With respect to claim 7, Hiraoka teaches a control device for an injection molding machine.
Hiraoka is silent on a display control unit configured to display on a display unit the compensation amount, or the compensated reverse rotation condition.
However, the prior art of Shiozawa teaches an injection molding machine controller (Fig. 3, item 32) configured to meter resin during screw retraction and rotation followed by reverse rotation [0035], with a position feedback control system equipped with a deviation calculation unit and a position compensation unit [0036].  Shiozawa teaches a display (Fig. 3, item 32) is connected to the controller [0034].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the display control unit taught by Shiozawa could be configured to display the compensation amount parameter that is a known calculated output of the controller taught by Hiraoka.

Conclusion

The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Uwaji (US20040140579A1), [50, 52, 75, 78].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742